                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


LISA A. COLER,

                      Plaintiff,
       v.                                           Civil Action 2:18-cv-184
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Lisa A. Coler, brings this action under 42 U.S.C. § 405(g) seeking review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for supplemental security income (“SSI”).          For the reasons set forth below, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

I.     BACKGROUND

       Plaintiff filed her application for SSI on August 20, 2014, alleging that she was disabled

beginning April 12, 2013. (Tr. 216–24, PAGEID #: 254–62). The Administrative Law Judge (the

“ALJ”) held the hearing on May 2, 2017, after her application was denied initially and on

reconsideration. (Tr. 132–38, PAGEID #: 170–76; Tr. 142–46; PAGEID #: 180–84). On June 22,

2017, the ALJ issued a decision denying Plaintiff’s application for benefits. (Tr. 12–28, PAGEID

#: 50–66). The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision

the final decision of the Commissioner. (Tr. 1–6, PAGEID #: 39–44).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on March

2, 2018. (Doc. 1). Plaintiff filed her Statement of Errors on July 23, 2018 (Doc. 11), Defendant
filed an Opposition on August 30, 2018 (Doc. 12), and Plaintiff did not file a Reply. Thus, this

matter is ripe for consideration.

       A.      Relevant Hearing Testimony

       Plaintiff was 44 years old at the time of the hearing. (Tr. 49, PAGEID #: 87). Plaintiff

testified that she suffered from a variety of mental health issues, including depression and bipolar

disorder. (Tr. 39-41, PAGEID #: 77–79). According to Plaintiff’s testimony, a number of triggers

exacerbate her mental health issues, including large crowds, exposure to cameras and other media-

recording devices, being in public, and being around men with whom she is not familiar. (Tr. 46–

47, PAGEID #: 84–85; Tr. 54–55, PAGEID #: 92–99). As a result of her medications, Plaintiff

reported experiencing a number of side effects including dizziness, lethargy, and aggression. (Tr.

47, PAGEID #: 85). She also testified that she experienced vivid nightmares and flashbacks as a

result of her medications. (Tr. 53, PAGEID # 91). She testified that she did not drive a car because

of the dizziness she experienced as a result of her medications. (Id.). According to Plaintiff, she

occasionally watches a couple of her great nephews and performs small tasks around the house for

family members. (Tr. 54–55, PAGEID #: 92–93).

       For several years prior to the hearing, Plaintiff participated in mental health therapy twice

a month. (Tr. 43–44, PAGEID #: 81–82). Each session lasted approximately an hour. (Tr. 45,

PAGEID #: 83). Plaintiff testified that, in approximately February 2017, she began attending

therapy once a week (Tr. 47–48, PAGEID #: 85–86), and she attended appointments with a

Certified Professional Nurse every other month to manage her treatment for her various health

issues. (Tr. 54, PAGEID #: 92).

       Vocational Expert Mary Eberts (the “VE”) testified as an impartial witness (Tr. 71,

PAGEID #: 109). The ALJ asked the VE to identify any work for a hypothetical individual of

Plaintiff’s age, education, and residual functional capacity (“RFC”) with no relevant work history.

(Tr. 71–72, PAGEID #: 109–10).         The ALJ also included a number of limitations in his


                                                 2
hypothetical, including:

   •   Simple routine tasks that require little or no judgment;

   •   Skills that can be learned in no more than 30 days;

   •   An environment with no high production quotas;

   •   Only occasional interaction with the public, co-workers, and supervisors; and

   •   No driving.

(Id.). The VE testified that the individual could perform medium, unskilled jobs, such as packer

(150,000 jobs in the national economy), store laborer (103,000 jobs in the national economy), and

janitor (1.8 million jobs in the national economy). (Tr. 72, PAGEID #: 110). Those occupations

would still be available even if the ALJ required no public interaction. (Id.).

       The ALJ then modified the hypothetical and asked the VE to identify any work for a

hypothetical individual of Plaintiff’s age, education, and ability to do light work with no relevant

work history and the same limitations identified above. (Id.). The VE testified that the individual

could perform light, unskilled jobs, such as sorter (70,000 jobs in the national economy), inspector

packer (117,000 jobs in the national economy), and laundry folder (70,000 jobs in the national

economy). (Tr. 72–73, PAGEID #: 110–11). Those occupations would still be available even if

the ALJ required no public interaction. (Tr. 73–74, PAGEID #: 111–12).

       On cross-examination, the VE stated that if an employee has difficulty with a supervisor

during the probationary period, it would not be uncommon for that employee to be let go. (Tr. 76,

PAGEID #: 114).

       B.      Relevant Medical Evidence

       Plaintiff’s argument concerns her mental impairments only, and, consequently, the Court

examines the relevant medical evidence pertaining to the same.

       Plaintiff’s medical records from 2014 to 2016 show medication management and

counseling services for anxiety, depression, and bipolar disorder. (Tr. 329–491, PAGEID #: 367–


                                                 3
529). In March 2014, she underwent an Adult Diagnostic Assessment at the Woodlands Serving

Central Ohio, Inc. (Tr. 394–96, PAGEID #: 432–34). During this assessment, Plaintiff reported

an extensive history of mental health issues resulting from childhood sexual abuse and an abusive

marriage. (Tr. 394, PAGEID #: 432). She stated that she was “somewhat limited in her ability to

get out of the house,” and that entire days could be consumed by her depression. (Id.). The

clinician conducting the assessment diagnosed Plaintiff with PTSD and Bipolar Disorder and

found that Plaintiff’s global assessment of function (GAF) score was a 45. (Tr. 395–96, PAGEID

#: 433–34).

       In November 2014, Plaintiff’s therapist, Lisa Simon, completed a Daily Activities

Questionnaire on behalf of Plaintiff. (Tr. 320–21, PAGEID #: 358–59). She noted that Plaintiff

exhibited depressive symptoms, including poor stress tolerance, mood swings, isolation, and

withdrawal. (Tr. 320, PAGEID #: 358). Ms. Simon further indicated that Plaintiff lived with her

husband, was capable of independent living, had no problem getting along with family, friends,

and neighbors, and had no problems with activities of daily living. (Tr. 320–21, PAGEID #: 358–

59).

       February 2015 treatment notes reflect that Plaintiff’s “most pressing concern” was dealing

with “triggers,” particularly her fear of men, which made going out difficult and had previously

interfered with her employment. (Tr. 333, PAGEID #: 371). In March 2016, Plaintiff reported

that she continued to “experience significant stressors that impact her mental health, and at times

exacerbate trauma related symptoms.” (Tr. 370, PAGEID #: 408). Throughout this period,

Plaintiff consistently reported feelings of depression and anxiety. (See generally Tr. 329–98,

PAGEID #: 367–436).

       To alleviate the symptoms of depression and anxiety, Plaintiff consistently attended

medication management appointments with Darren Burgin, CNP, at Licking Memorial Health

Professionals. (Tr. 400–91, PAGEID #: 438–529). In April 2016, Plaintiff took a number of

medications, including clonazepam, Effexor, quetiapine fumarate, benztropine mesylate, and

                                                4
Seroquel to address these symptoms. (Tr. 401, PAGEID #: 439). Plaintiff stated that she was

feeling much better overall after some initial difficulties adjusting to her new medications. (Tr.

403, PAGEID #: 441).

         Dr. Kevin Edwards, a clinical psychologist, completed a psychological evaluation of

Plaintiff in December 2014 to gather information regarding her eligibility for SSI. (Tr. 322–27,

PAGEID #: 360–65). Plaintiff informed him that she could complete activities of daily living,

including taking care of the dog, performing personal hygiene, performing household chores,

managing her finances, driving, using a computer, and visiting her adult children. (Tr. 323,

PAGEID #: 361). For enjoyment, she reported listening to books on tape, knitting, and crocheting.

(Id.).

         Dr. Edwards noted that Plaintiff’s “mood was depressed” and that “[h]er affect was anxious

and constricted.” (Tr. 324, PAGEID #: 362). Plaintiff reported experiencing crying episodes and

feelings of aggression and frustration. (Id.). She also expressed feelings of hopelessness. (Id.).

Dr. Edwards diagnosed Plaintiff with Major Depressive Disorder, Unspecified Anxiety Disorder,

Other Specified Personality Disorder (Borderline traits), and moderate psychosocial impairment.

Id. He then offered an assessment of psychological functioning independent of any physical

conditions, impairments, or limitation. (Tr. 325–26, PAGEID #: 363–64). Relevant here, he

found:

         The claimant had no reported history of difficulties with the law, but considerable
         problems with coworkers, supervisors, family, and friends. She was appropriate
         with me, however, as well as readily followed [sic] all direction I gave. She had
         good social skills. Depression could cause isolation and intolerance of social
         situations, however. Personality disorder would be predictive of intense and
         unstable relationships. It is likely she will eventually encounter contentious
         relationships with supervisors and coworkers.

(Tr. 325, PAGEID #: 325).

         C.     The ALJ’s Decision

         The ALJ found that Plaintiff had not engaged in substantial gainful activity since applying


                                                  5
for SSI on August 20, 2014. (Tr. 15, PAGEID #: 53). The ALJ determined that Plaintiff suffered

from the following severe impairments: trochanteric bursitis, lumbago with sciatica, mood

disorder, posttraumatic stress disorder, and polysubstance dependence. (Id.). Additionally, the

ALJ determined that Plaintiff suffered from non-severe impairments, including borderline

intellectual functioning and esophageal reflux disease. (Id.). The ALJ, however, found that none

of Plaintiff’s impairments, either singly or in combination, met or medically equaled a listed

impairment. (Tr. 15–18, PAGEID #: 53–56).

       Specifically, the ALJ concluded that Plaintiff’s mental symptomatology did not result in at

least two limitations or one extreme limitation in the areas of activities of daily living, social

functioning, concentration/persistence/pace, or episodes of decompensation as required in

“paragraph B” of Listing 12.04, Listing 12.06, or Listing 12.08. (Tr. 16, PAGEID #: 54). Rather,

the ALJ found Plaintiff had moderate limitations in her ability to understand, remember, or apply

information; moderate difficulties interacting with others; moderate limitations with regard to

concentrating, persisting, or maintaining pace; and moderate limitations in her ability to adapt or

manage herself. (Tr. 16–17, PAGEID #: 54–55). Thus, the ALJ held that Plaintiff did not satisfy

the “paragraph B” criteria. (Tr. 18, PAGEID #: 56). Similarly, the ALJ concluded that Plaintiff

did not satisfy the “paragraph C” criteria. (Id.).

       As to Plaintiff’s RFC, the ALJ opined:

       The claimant has the residual functional capacity to perform less than the full range
       of medium work as defined in 20 CFR 416.967(c). Specifically, the claimant can
       perform simple routine tasks that require little or no judgment, and skills that can
       be learned in no more than thirty days as stated in the Dictionary of Occupational
       Titles (DOT) equating to a specific vocational preparation level of two (SVP2), in
       environments with no high production quotas, such as needed on an assembly line,
       with no public interactions, and occasional interaction with coworkers, supervisors,
       and the general public.

(Id.). After consideration of the evidence, however, the ALJ found that Plaintiff’s “statements

                                                     6
concerning the intensity, persistence, and limiting effects of [her] symptoms [were] not entirely

consistent with the medical evidence and other evidence in the record.” (Tr. 25, PAGEID #: 63).

The ALJ elaborated on how he reached that finding:

       [T]he claimant has required only outpatient treatment for her mental health issues
       and even reported improvements in her mood, anxiety, and depression with the
       ongoing use of psychotropic medications. Furthermore, the medical records show
       that claimant has not required inpatient hospitalizations, placement in a more secure
       environment, or even extensive outpatient supportive services to maintain
       independent living or to access resources in the community. . . . Moreover, the
       claimant admitted at the hearing that she is able to care for herself, do basic chores
       around the house, operate a motor vehicle, and even shop independently despite her
       impairments.

(Tr. 25–26, PAGEID #: 63–64).

       Relevant here, the ALJ gave “great weight” to the opinion of psychological consultative

examiner, Dr. Edwards. (Tr. 23, PAGEID #: 61). Among other things, the ALJ noted Dr.

Edwards’ opinion that Plaintiff would likely encounter “contentious relationships with supervisors

and coworkers” as a result of her depression and personality disorder. (Id.). To support the

conclusion that Dr. Edwards’ opinion was entitled to great weight, the ALJ emphasized that it was

consistent with Plaintiff’s treatment notes, the opinions of State agency consultative psychologists,

and the Plaintiff’s statements in her adult disability reports and testimony. (Id.).

II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &



                                                  7
Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.    DISCUSSION

        Plaintiff sets forth just one error. (Doc. 11). She argues that, while the ALJ gave Dr.

Edwards’ opinion great weight, he failed to incorporate into his RFC analysis Dr. Edwards’

conclusion that Plaintiff was likely to have contentious relationships with supervisors and

coworkers. (Id. at 5–8). In her view, this failure was significant because the VE testified that it

would not be uncommon for a probationary employee who had difficulty with a supervisor to be

fired. (Id. at 7–8). Plaintiff concedes that the ALJ was not required to adopt Dr. Edwards’ opinion,

but emphasizes that “the ALJ should have expressed why the opinion was being omitted” and

argues that his failure to explain its omission made the decision “unreviewable.” (Id.).

        Defendant offers a series of arguments in response: (1) Dr. Edwards’ statement regarding

the potential for Plaintiff to have contentious relationships with supervisors and coworkers “was

speculative and vague,” (Doc. 12 at 5); (2) an RFC determination is a legal, rather than medical,

decision that the ALJ alone is responsible for, (id.); and (3) the ALJ did not adopt Dr. Edwards’

opinion as the RFC finding, and the ALJ was not obligated to adopt Dr. Edwards’ opinion in full,

(id. at 6–7).

        “The Social Security Administration defines three types of medical sources: non-

examining sources, non-treating (but examining) sources, and treating sources.”            Reeves v.

Comm’r of Soc. Sec., 618 F. App’x 267, 273 (6th Cir. 2015) (citing 20 C.F.R. § 404.1502; Ealy v.



                                                 8
Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir.2010)). A physician qualifies as a treating source

if there is an “ongoing treatment relationship” such that the claimant sees the physician “with a

frequency consistent with accepted medical practice for the type of treatment and/or evaluation

required for [the] medical condition.” 20 C.F.R. § 404.1502. To the extent an ALJ discounts a

treating physician’s opinion, he or she is “procedurally required to give ‘good reasons’ for

discounting treating physicians’ opinions, which are ‘sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion and

the reasons for that weight.’” Reeves, 618 F. App’x at 273 (quoting Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 242 (6th Cir. 2007)). Significantly, “this requirement only applies to treating

sources.” Ealy, 594 F.3d at 514 (citation omitted).

       The Sixth Circuit’s decision in Martin v. Commissioner of Social Security illustrates the

application of this principle to facts similar to those here. 658 F. App’x 255 (6th Cir. 2016), reh’g

denied (Sept. 20, 2016). There, the plaintiff argued “that the ALJ failed to explain why certain

aspects of two opinions by non-treating sources were omitted from his RFC.” Id. at 259. The

Court explicitly rejected this argument:

       Martin protests the ALJ’s lack of explanation as to why Martin’s marked
       impairment in interacting with the general public—as found by Dr. Joslin—and his
       moderate to marked impairment in his ability to sustain concentration—as found
       by Dr. Rutledge—were not explicitly incorporated into Martin’s RFC. But because
       Dr. Rutledge and Dr. Joslin are non-treating sources, the reasons-giving
       requirement is inapplicable to their opinions.

Id. at 259 (emphasis added) (citing Reeves, 618 F. App’x at 273; Smith v. Comm’r of Soc. Sec.,

482 F.3d 873, 877 (6th Cir. 2007)).

       Plaintiff’s similar argument fares no better here. As the Plaintiff recognizes (Doc. 11 at 7),

the ALJ was under no obligation to adopt Dr. Edwards’ opinion in full. See Harris v. Comm’r of

Soc. Sec. Admin., No. 1:13-CV-00260, 2014 WL 346287, at *11 (N.D. Ohio Jan. 30, 2014)

                                                 9
(“[E]ven where an ALJ provides ‘great weight’ to an opinion, an ALJ is not necessarily required

to adopt wholesale limitations contained therein.”). Nor, as the case law above makes clear, was

the ALJ required to explain why he did not adopt Dr. Edwards’ opinion in full. See, e.g., Martin,

658 F. App’x 259. Dr. Edwards was a non-treating source, and the ALJ evaluated his opinion

accordingly.

       Contrary to Plaintiff’s argument that the ALJ erred by failing to credit Dr. Edwards’

opinion regarding her ability to interact with supervisors and coworkers, the undersigned finds

substantial evidence to support the ALJ’s decision. The ALJ considered Plaintiff’s allegations that

she was unable to socialize and contrasted those allegations with Plaintiff’s activities of daily

living, finding that “the claimant is able to shop independently, maintain some relationships in the

community, get along well with family members, and attend doctor’s appointments

independently.” (Tr. 16–17, PAGEID #: 54–55). As a result, the ALJ concluded that Plaintiff had

“no more than moderate limitations in interacting well with others.” (Id.).

       Plaintiff’s treatment records and the relevant opinion evidence support this conclusion.

The ALJ noted that Plaintiff had an “adequate” or “positive” response to psychotropic medications

and that by March 2016, Plaintiff reported feeling “fairly stable” as a result of medication and

mental health therapy. (Tr. 20, PAGEID #: 58). Similarly, between March 2014 and March 2016,

Plaintiff’s GAF score improved from 55 (reflecting serious symptoms) to 60 (reflecting moderate

symptoms). (Id.). Further, a January 2017 mental status examination showed Plaintiff “had

grossly intact memory functions, insight, judgment, and impulse control despite her historical

impairments.” (Id.).

       The ALJ considered the opinion evidence of Dr. Edwards, Ms. Simon, and two State

agency psychologists. (Tr. 23–26, PAGEID #: 61–64). Significantly, none of these individuals



                                                10
found that Plaintiff had anything more than moderate limitations in her ability to interact with the

general public, supervisors, and coworkers. (See id.). Dr. Edwards found that Plaintiff had “good

social skills.” (Tr. 325, PAGEID #: 363). And although he found it “likely” that Plaintiff would

“eventually encounter contentious relationships with supervisors and coworkers,” he offered no

opinion as to the type of work environment that Plaintiff would be capable of working in. (See Tr.

325–26, PAGEID #: 363–64). The State agency psychologists, Dr. Rivera and Dr. Fernandez,

both opined that Plaintiff was “[m]oderately limited” in her ability to interact with supervisors and

coworkers and was capable of superficial interaction with them. (Tr. 111, PAGEID #: 149; Tr.

124, PAGEID #: 162).

       Ultimately, the ALJ limited Plaintiff’s residual functional capacity to occasional

interaction with coworkers, supervisors, and the general public. (Tr. 18, PAGEID #: 56). Contrary

to Plaintiff’s argument, this was not erroneous. See, e.g., Chapman v. Comm’r of Soc. Sec., No.

2:18-CV-258, 2018 WL 4292154, at *7 (S.D. Ohio Sept. 10, 2018) (collecting cases) (finding that

the record supported an RFC limiting plaintiff to occasional interactions with coworkers and

supervisors based on plaintiff’s activities of daily living, including, among other things, caring for

herself and family members, interacting with various medical and legal actors, socializing with her

children); Lang v. Comm’r of Soc. Sec., No. 1:17-cv-503, 2018 WL 3675508, at *4–7 (S.D. Ohio

Aug. 2, 2018) (rejecting plaintiff’s argument that the ALJ erred in limiting plaintiff’s workplace

environment to “occasional” contact with coworkers rather than complete elimination of any social

interactions—noting plaintiff’s ability to raise children as a single parent, interact with family

members, grocery shop, and attend her children’s events); Keressi v. Comm’r of Soc. Sec., No. 15-

12675, 2016 WL 4154948, at *11 (E.D. Mich. May 20, 2016), report and recommendation

adopted, No. 15-12675, 2016 WL 4138232 (E.D. Mich. Aug. 4, 2016) (finding that, contrary to



                                                 11
plaintiff’s arguments, the record supported an RFC limiting plaintiff to “occasional” contact with

coworkers rather than elimination of all interactions—citing plaintiff’s ability to travel outside of

the home, shop, and attend movies). To conclude otherwise would require the Court to reweigh

the evidence and substitute its judgment for that of the ALJ. The law prohibits this Court from

doing so. See Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (citing

Youghiogheny & Ohio Coal Co. v. Webb, 49 F.3d 244, 246 (6th Cir. 1995)) (“This court reviews

the entire administrative record, but does not reconsider facts, re-weigh the evidence, resolve

conflicts in evidence, decide questions of credibility, or substitute its judgment for that of the

ALJ.”); see also Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001) (noting that “there is a ‘zone

of choice’ within which the Commissioner can act, without the fear of court interference”).

       In sum, substantial evidence supports the ALJ’s RFC determination.

IV.    CONCLUSION

       Based on the foregoing, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner’s decision.

V.     PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further




                                                  12
evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.




Date: October 11, 2018                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               13
